                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Marshall Tucker,                              )
                                              )
              Plaintiff,                      )
       v.                                     )       ORDER
                                              )
Halcon Resources Corporation,                 )
                                              )
              Defendant and Third-Party       )
              Plaintiff,                      )
                                              )
       v.                                     )       Case No. 1:18-cv-159
                                              )
Burning Feathers Oilfield Services, LLC,      )
                                              )
              Third-Party Defendant.          )

       On January 29, 2019, the parties filed a stipulation to amend the pretrial deadlines. The court

ADOPTS the parties’ stipulation (Doc. No. 35) and ORDERS:

       1.     The parties shall have until June 30, 2020, to complete fact discovery.

       2.     The parties shall provide the names of expert witness and complete reports under

              Rule 26(a)(2) as follows:

              a.      Plaintiffs: On or before July 1, 2020

              b.      Defendants: On or before August 14, 2020

       3.     The parties shall have until October 1, 2020, to complete discovery depositions of

              expert witnesses, unless the parties otherwise agree.

       4.     The parties shall have until January 15, 2020, to move to amend pleadings to add

              claims or defenses, except for claims for punitive damages for which the deadline

              shall be March 2, 2020.




                                                  1
       5.      The parties shall have until June 2, 2020, to file other non-dispositive motions (e.g.,

               consolidation, bifurcation).

       7.       The parties shall have until October 15, 2020, to file other dispositive motions

               (summary judgment as to all or part of the case).

The court further ORDERS that the jury trial set for January 25, 2021, shall be rescheduled for April

26, 2021, at 9:00 a.m. in Bismarck before Judge Hovland. A seven (7) day trial is anticipated.

Finally, the court ORDERS that the final pretrial conference set for January 13, 2021, shall be

rescheduled for April 14, 2021, at 9:00 a.m. by telephone. To participate in the conference, counsel

shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 30th day of January, 2020.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 2
